Citation Nr: 0405616	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  02-05 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of the left knee, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which confirmed and continued the 20 percent rating for the 
service-connected post-operative residuals of the left knee 
based upon recurrent subluxation and instability.  

As an additional matter, the Board notes that the veteran 
also submitted valid notices of disagreement (NOD) to denials 
of service connection for a right knee and a low back 
disorder.  However, service connection was established for a 
low back disorder by a May 2001 rating decision, and for a 
right knee disorder by a March 2002 rating decision.  In view 
of the foregoing, these issues have been resolved and are not 
on appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).  

The Board further notes that the veteran submitted a document 
in which he disagreed "with the decision rendered" 
following the December 3, 1999 rating decision, which 
confirmed the 20 percent evaluation for post operative 
residuals of the left knee, assigned a separate 30 percent 
evaluation for degenerative joint disease of the left knee, 
and deferred a decision on the claim for service connection 
for a right knee condition.  The veteran was issued two 
letters based on that decision; one advising of the decision 
on the left knee conditions, and one explaining what he need 
to well ground his claim for service connection for the right 
knee condition.  Appellate rights were provided with both 
letters.  The RO subsequently denied service connection for a 
right knee disorder in a February 1, 2000 rating decision.  
The veteran again filed a document in which he disagreed 
"with the decision rendered."  Pursuant to 38 C.F.R. 
§ 19.26, the RO advised the veteran, in an October 2000 
letter, that his NOD had been received, but that it was not 
clear which issues he wished to appeal.   38 C.F.R. § 19.26 
(when an NOD is received following a multiple-issue decision 
and it is not clear which issues the claimant desires to 
appeal, clarification sufficient to identify the issue or 
issues being appealed should be requested from the claimant 
or his representative); see also 38 C.F.R. § 20.201 (if 
adjudicative determinations were made on several issues at 
the same time, the specific determinations with which the 
claimant disagrees must be identified).  The October 2000 
letter also informed the veteran that his NOD was inadequate, 
and he was advised that he could appeal the finding regarding 
the adequacy of the NOD.  In direct response to the RO's 
letter, the veteran's  representative clarified that the 
veteran was appealing the denial of service connection for 
his right knee condition.  As noted above, that issue was 
resolved by the grant of service connection in the March 2002 
rating decision.  Thus, the only issue properly before the 
Board is the appeal of the April 2001 rating decision that 
denied an increased evaluation for the veteran's post-
operative residuals of the left knee.
 
As a separate matter, the Board notes that, in a February 
2002 statement, the veteran indicated he was seeking service 
connection for hearing loss and tinnitus.  As it does not 
appear from the documents assembled for appellate review that 
the RO has adjudicated these claims, they are referred to the 
RO for appropriate action.

Finally, the Board notes that the March 5, 2002 rating 
decision appears to have incorrectly listed the evaluation 
assigned to the veteran's degenerative joint disease of the 
left knee as 10 percent from June 17, 1999, rather than 30 
percent from that date, as assigned by the February 1, 2000 
rating decision.  Such an error could result in an incorrect 
combined evaluation.  Accordingly, this matter is referred to 
the RO for appropriate action. 


FINDINGS OF FACT

1.  All development and notification necessary for an 
equitable disposition of the instant case has been completed.

2.  The record reflects that the veteran's service-connected 
post-operative residuals of the left knee are manifest by 
pain and resulting functional impairment.  However, the 
preponderance of the competent medical evidence is against a 
finding that this impairment is of such severity as to 
constitute severe recurrent subluxation or lateral 
instability.  

3.  The veteran's service-connected post-operative residuals 
of the left knee are not manifest by marked interference with 
employment or frequent periods of hospitalization.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for post-
operative residuals of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the Court held that a VCAA notice must be provided to 
a claimant before the " initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service-connection 
claim."  The Court also held that the duty to notify 
provisions required VA to request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

The record reflects that the RO notified the veteran of the 
VCAA, to include VA's enhanced duties to assist and notify 
therein, by correspondence dated in March 2001, May 2001, and 
January 2002.  Although the correspondence dated in March and 
May 2001 only referred specifically to the veteran's low back 
claim, these documents did indicate that, as a general 
matter, VA had a duty to notify him of the evidence necessary 
to substantiate his claim, that VA would seek to obtain any 
pertinent evidence he identified, and indicated that he 
should submit pertinent evidence in his possession.  The 
January 2002 correspondence specifically referred to the 
veteran's post-operative left knee disability, advised him of 
VA's duties, his duties, what evidence had already been  and 
what he needed to establish entitlement to an increased 
evaluation.  That letter also advised him to tell VA about 
any additional information or evidence that he wanted VA to 
obtain for him, and that he could submit his own statements 
or statements from others.    Further, the April 2002 
Statement of the Case (SOC) included a summary of the 
pertinent regulatory provisions of 38 C.F.R. § 3.159, as well 
as the schedular criteria for a higher disability rating for 
his service-connected disability.  Moreover, the records 
reflects that the RO informed the veteran of the developments 
of his case throughout the adjudication of his claim.  Thus, 
the Board finds that the veteran was kept apprised of what he 
must show to prevail in his claim, what information and 
evidence he was responsible for, and what evidence VA must 
secure.  Accordingly, there is no further duty to notify.  

Regarding the duty to assist, the Board notes that it does 
not appear that the veteran has identified any pertinent 
evidence that has not been obtained or requested by the RO.  
Further, the veteran has been accorded a VA examination in 
relation to this claim, and he has not indicated that the 
disability has increased in severity since the last 
examination.  In addition, he indicated that he did not want 
a personal hearing in conjunction with this case.  Moreover, 
an April 2002 Report of Contact reflects that he indicated 
that he wanted his case sent to the Board.  Therefore, the 
duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was initially established for 
a left knee disability by an August 1967 rating decision, 
which assigned an initial rating of 10 percent pursuant to 
Diagnostic Code 5259.  Among other things, this decision 
noted that the veteran was treated during service for left 
knee problems, that he had surgery performed in December 1966 
due to instability of the medial collateral ligament of the 
left knee, and that the surgery included excision of the 
medial and lateral menisci.  

Thereafter, a November 1967 rating decision granted an 
increased rating of 20 percent for post-operative residuals 
of the left knee, pursuant to Diagnostic Code 5257.

VA outpatient treatment records for the period from 1990 to 
1999 show, among other things, treatment for complaints of 
bilateral knee pain on various occasions.  For example, 
records dated in June 1999 note that he reported that his 
left knee pain was an 8 out of 10, and that his pain 
increased with prolonged ambulation and stair negotiation.  
Range of motion for both knees was found to be within normal 
limits, but there was pain at the end range of left knee 
flexion.  There was also slight medial instability of the 
left knee.  Additionally, there was tenderness to palpation 
on the lateral and posterior aspect of the left knee.  
McMurray test was positive for the left knee.

The veteran underwent a VA joints examination in July 1999.  
At this examination, he asserted that he had left knee pain 
for the past 30 years, which had become worse in the past 2 
years.  He reported pain and stiffness, that it would swell 
up at times, that he had instability and giving away, locking 
phenomena, easy fatigue, and clicking in the knee joint on 
ambulation.  Further, he reported that he was unable to walk 
more than 1 to 2 blocks due to pain, and had to do modified 
duty at his job.  Regarding his employment, it was noted 
that, following service, he worked mostly desk jobs, 
including at Pan Am, and as a computer technician.  His 
current job was as a health science teacher for the Board of 
Education.  Moreover, he reported that he had been 
hospitalized and off work for one week in 1990.  He also had 
been using his sick leave for the past 7 or 8 years, and took 
3 to 4 weeks time per year because of knee pain.  In 
addition, he reported that he had been taking physical 
therapy for the past 6 months.

On examination, the left knee had extension from zero to 180 
degrees, and flexion from zero to 160 degrees.  However, the 
knee had lack of flexion down to 15 degrees because of pain, 
which was 5 to 6 out of 10 in regard to the left knee.  There 
was also varus deformity of the left knee, 5 to 10 degrees, 
as well as instability of the medial collateral ligament.  
Leg length was found to be equal with no discrepancy.  
Nevertheless, Lachman's test was positive on left with pain 
in the lateral aspect of the left knee on performing McMurray 
test.

The examiner noted that X-rays conducted on the left knee in 
1996 showed internal fixation screw in medial condyle of left 
femur, and advanced degenerative joint disease of the left 
knee.  X-rays conducted in conjunction with this examination 
revealed that an orthopedic screw was again seen at the 
medial condyle of the femur.  Further, there was synovial 
chondromatosis in the suprapatellar regions, as well as 
severe degenerative change.  There was no joint effusion.  
Overall impression was no new fractures, and no change from 
the previous X-rays in 1996.

Based on the foregoing, the examiner diagnosed screw in 
medial condyle of left femur; synovial chonromatosis in 
suprapatellar area; severe degenerative joint disease; no 
recent fracture; advanced degenerative joint disease left 
knee; and mechanical derangement pain of the left knee due to 
above.  

The evidence also includes a June 2000 statement from a 
private clinician.  Among other things, this clinician noted 
that the veteran complained of recurrent pain in his left 
knee since an injury and surgery that occurred while on 
active duty.  Examination revealed a 5 inch scar on the 
medial aspect of the left knee in a cephalo-caudal direction, 
as well as a 3 1/2 inch scar in a postero-cephalad to the 
antero-caudad direction.  There was also a clicking sound on 
flexion and extension of the knee.  Further, it was noted 
that he favored his left leg while walking.

In January 2002, the veteran underwent a new VA joints 
examination, at which the examiner noted that the claims file 
had been reviewed.  The veteran complained of pain, 
stiffness, swelling, itching, and buckling of the left knee.  
He also reported that his treatment was Motrin and Celebrex 
medication.  When asked, he reported that the precipitating 
factors for his flare-ups were change in weather and walking 
too long.  His alleviating factors included Celebrex.  
Moreover, it was noted that he had no cane or crutch, but he 
did have a Velcro left knee support.  Further, he reported no 
additional surgeries or injury to the knees, and that he had 
had no dislocations of the knee.  He reported that he had 
worked as a health teacher for the past 10 years, and that he 
was still working.

On examination, it was noted that the veteran walked erect, 
slowly, with no list or tilt.  However, he did have a limp.  
It was also noted that he held his left knee stiff.  In 
addition, he was found to have a 13 cm vertical, healed 
surgical scar of the medial left knee, as well as a 13.4 cm 
healed surgical scar extending from the anterior middle of 
the center of the left patella, linear extending to the 
lateral distal left thigh.  He also had a 5.3 cm healed 
surgical scar linear vertical lateral left thigh proximal to 
the second scar.  There was fluid in both knees.  Further, 
there was crunching and crepitation to passive flexion and 
extension of both knees.  Range of motion testing showed 
extension zero degrees, and flexion from zero to 114 degrees 
for the left knee.  Moreover, there was slight instability of 
both knees to manual medial and lateral counter pressure.  
Drawer testing was negative for both knees.  Additionally, 
the examiner indicated that the July 1999 X-rays of both 
knees were reviewed in conjunction with this examination.

Based on the foregoing, the examiner's diagnoses included 
bilateral severe osteoarthritis of the knees; orthopedic 
screw at the medial condyle of the left femur; and synovial 
chondromatosis in the supratellar region.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

The veteran's post-operative residuals of the left knee are 
evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Under this Code, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment, while a 30 percent evaluation 
requires severe impairment.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his service-connected 
post-operative residuals of the left knee under Diagnostic 
Code 5257.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The Board acknowledges that the veteran's service-connected 
post-operative residuals of the left knee are manifest by 
pain, and resulting functional impairment to include 
instability.  For example, both a June 1999 VA outpatient 
treatment record and the  January 2002 VA joints examination 
noted instability on objective evaluation of the knee.  
Further, the January 2002 examination noted that he wore a 
Velcro support on his left knee, and he reported buckling of 
the left knee.  In addition, he has reported that his pain 
increases with use, to include prolonged walking and climbing 
stairs.  However, the preponderance of the competent medical 
evidence is against a finding that this impairment is of such 
severity to constitute severe recurrent subluxation or 
lateral instability.  In pertinent part, the January 2002 VA 
joints examination, described the instability as only slight, 
as did the June 1999 VA outpatient treatment report.  He also 
reported no dislocations of the left knee at the January 2002 
VA examination.  Moreover, while he has a Velcro support on 
the left knee, he uses no assistive devices such as a cane or 
crutch when walking.  Thus, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 20 percent under Diagnostic Code 5257.

The Board further acknowledges that the veteran experiences 
limited motion of the left knee.  However, this 
symptomatology goes to the separate assigned rating for 
degenerative joint disease of the left knee.  As such, it is 
not for consideration when determining the schedular rating 
for the service-connected post-operative residuals of the 
left knee.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 
6 Vet. App. 259 (1994).  

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his post-operative 
residuals of the left knee.  Even when taking into 
consideration his complaints of left knee pain, the record 
does not contain objective evidence by which it can be 
factually ascertained that there is or would be any 
functional impairment which would warrant a schedular rating 
in excess of the 20 percent evaluation currently in effect 
under Diagnostic Code 5257.  To the extent his left knee pain 
affects his range of motion, this symptomatology goes to the 
separate assigned rating for the degenerative joint disease 
of the left knee, and is not for consideration at this time.  
Consequently, the Board concludes that the preponderance of 
the evidence is against the claim, and it must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board also concurs with the RO's determination that the 
veteran's service-connected post-operative residuals of the 
left knee does not warrant consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  Here, the record shows 
no periods of hospitalization since the veteran initiated his 
current increased rating claim.  In fact, he reported no 
additional surgeries at the January 2002 VA examination.  
Further, even though he has had to use sick leave because of 
his left knee problems, the record reflects that he is 
employed as a health teacher and has been so for several 
years.  Accordingly, the Board finds that the impairment 
attributable to the veteran's service-connected post-
operative residuals of the left knee is adequately 
compensated by the current schedular rating, and it does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.


ORDER

Entitlement to an increased rating for post-operative 
residuals of the left knee, currently evaluated as 20 percent 
disabling, is denied.


	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



